DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, and 10-20 are pending for examination.  Claims 7 and 9 were not originally filed.


Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 04/22/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  They have been placed in the application file, and the information referred to therein has been considered as to the merits.


Terminal Disclaimer
The terminal disclaimer filed on 03/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,503,612 B1 has been reviewed and is accepted (approved on 03/15/2022).  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-6, 8, and 10-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 18, and 20 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1, 18, and 20: “…constructing a current state of the application by combining the primary snapshots generated before the failover and the secondary snapshots generated during the failover; and…”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114